United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 16-2640
                    ___________________________

                             Charles Benjamin,

                   lllllllllllllllllllll Plaintiff - Appellant,

                                       v.

                                Ward County,

                   lllllllllllllllllllll Defendant - Appellee.
                                   ____________

                 Appeal from United States District Court
                for the District of North Dakota - Bismarck
                               ____________

                       Submitted: February 22, 2017
                         Filed: February 27, 2017
                              [Unpublished]
                              ____________

Before COLLOTON, ARNOLD, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.
       In this 42 U.S.C. § 1983 action, Charles Benjamin appeals the district court’s1
adverse grant of summary judgment on his Fourteenth Amendment
deliberate-indifference claim against Ward County, North Dakota, arising out of his
pretrial detention in the Ward County Jail.

        After carefully reviewing the record and the parties’ arguments on appeal, we
conclude that summary judgment was warranted because Benjamin’s assertion of a
custom, giving rise to Ward County’s liability, failed as a matter of law. See Beaulieu
v. Ludeman, 690 F.3d 1017, 1024 (8th Cir. 2012) (grant of summary judgment is
reviewed de novo); Riehm v. Engelking, 538 F.3d 952, 962-63 (8th Cir. 2008) (county
liability requires custom or policy); Mettler v. Whitledge, 165 F.3d 1197, 1204 (8th
Cir. 1999) (discussing standard for showing existence of custom); see also Polk Cty.
v. Dodson, 454 U.S. 312, 325 (1981) (§ 1983 will not support claim based on
respondeat superior theory of liability). We also conclude that Benjamin could not
survive summary judgment by relying upon a failure-to-train theory of liability. See
City of Canton v. Harris, 489 U.S. 378, 388-89 (1989) (discussing standard for
failure-to-train liability under § 1983). Accordingly, we affirm. See 8th Cir. R. 47B.
                          ______________________________




      1
       The Honorable Charles S. Miller, Jr., United States Magistrate Judge for the
District of North Dakota, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-